Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20       PageID.234    Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANDREW DEAN JOHNSON,

        Petitioner,             Civil No. 2:19-CV-12423
                                HONORABLE DENISE PAGE HOOD
v.                              CHIEF UNITED STATES DISTRICT JUDGE

CATHERINE S. BAUMAN,

     Respondent,
___________________________________/

       OPINION AND ORDER SUMMARILY DISMISSING WITHOUT
       PREJUDICE THE PETITION FOR WRIT OF HABEAS CORPUS,
     DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
     GRANTING PETITIONER LEAVE TO APPEAL IN FORMA PAUPERIS

        Andrew Dean Johnson, (“Petitioner”), confined at the Newberry

Correctional Facility in Newberry, Michigan, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 through attorney David L. Moffitt. Petitioner

challenges his conviction for one count of delivering 50-449 grams of cocaine,

Mich. Comp. Laws § 333.7401(2)(a)(iii), one count of delivering less than 50

grams of heroin, Mich. Comp. Laws § 333.7401(2)(a)(iv), and being a fourth

felony habitual offender, Mich. Comp. Laws § 769.12. For the reasons that follow,

the petition for writ of habeas corpus is SUMMARILY DISMISSED WITHOUT

PREJUDICE.




                                         1
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20                          PageID.235          Page 2 of 11




                                              I. Background

           Petitioner pleaded no-contest to the above offenses in the Oakland County

Circuit Court and was sentenced to 99 months to 30 years on the delivery of

cocaine conviction and 46 months to 30 years on the delivery of heroin conviction.

           On December 18, 2015, petitioner filed a motion to withdraw his guilty plea

and/or for re-sentencing, which remains pending in the trial court. On June 20,

2016, the prosecution filed a response. On March 22, 2017, petitioner filed a

motion to obtain a copy of his trial counsel’s complete file and to compel trial

counsel to be interviewed by appellate counsel. On May 22, 2017, petitioner filed

an amended motion to obtain trial counsel’s file and to conduct an interview of

counsel. On June 1, 2017, the trial judge issued an order directing petitioner’s trial

counsel to produce a copy of his file and appear for an interview with petitioner’s

current counsel. The order also indicated that trial counsel was required to

personally appear with his file at an evidentiary hearing, although the order does

not mention when that hearing was going to take place. On December 29, 2018,

the case was re-assigned from Judge Potts to Judge Matis. Nothing further has

taken place with petitioner’s case. 1

           Petitioner has now filed a petition for writ of habeas corpus, claiming that he

is entitled to re-sentencing because the judge violated his Sixth Amendment right


1
    See Oakland County Register of Actions, Case No. 2015-253249-FH (ECF No. 1, PageID. 58-59).
                                                       2
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20          PageID.236    Page 3 of 11




to a jury trial because she based her sentence on facts that had not been admitted to

by petitioner or proven beyond a reasonable doubt, and that trial counsel had been

ineffective for advising petitioner to plead no-contest without investigating

petitioner’s sentencing exposure or conducting any pre-trial investigation.

      Respondent filed a motion to dismiss, on the ground that none of petitioner’s

claims have been exhausted with the state courts.

                                    II. Discussion

      The instant petition is subject to dismissal because none of petitioner’s

claims have been exhausted with the state courts.

      As a general rule, a state prisoner seeking federal habeas relief must first

exhaust his or her or their available state court remedies before raising a claim in

federal court. 28 U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U. S. 270,

275-78 (1971). The Antiterrorism and Effective Death Penalty Act (AEDPA)

preserves the traditional exhaustion requirement, which mandates dismissal of a

habeas petition containing claims that a petitioner has a right to raise in the state

courts but has failed to do so. See Welch v. Burke, 49 F. Supp. 2d 992, 998 (E.D.

Mich. 1999). A prisoner confined pursuant to a Michigan conviction must raise

each habeas issue in both the Michigan Court of Appeals and in the Michigan

Supreme Court before seeking federal habeas corpus relief. Hafley v. Sowders, 902

F. 2d 480, 483 (6th Cir. 1990). As a general rule, a federal district court should

                                           3
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20           PageID.237     Page 4 of 11




dismiss a habeas petition that contains unexhausted claims. See Foster v. Withrow,

159 F. Supp. 2d 629, 638 (E.D. Mich. 2001)(internal citations omitted).

       The instant petition is subject to dismissal because petitioner’s motions

remain pending in the Oakland County Circuit Court. Petitioner has yet to have his

motions adjudicated by the trial judge, who might provide relief to petitioner. If

the judge rules against petitioner, he would still need to appeal the trial judge’s

rulings to the Michigan Court of Appeals and the Michigan Supreme Court in

order to properly exhaust these claims for habeas review.

       Petitioner admits that he has not fully exhausted his claims, but he argues,

without any supporting caselaw, that the exhaustion requirement should be excused

because of the “inordinate delay on behalf of the state courts.” (8/16/19 Pet., p. 2, ¶

6)(ECF No. 1, PageID. 3).

       An exception to the exhaustion requirement exists only if there is no

opportunity to obtain relief in the state courts or if the corrective process is so

clearly deficient as to render futile any effort to obtain relief in the state courts.

Duckworth v. Serrano, 454 U.S. 1, 3 (1981); Sitto v. Bock, 207 F. Supp. 2d 668,

676 (E.D. Mich. 2002). A habeas petitioner, however, has the burden of showing

that all available state court remedies have been exhausted or that exceptional

circumstances exist which would make exhaustion unnecessary. Doty v. Lund, 78

F. Supp. 2d 898, 901 (N.D. Iowa 1999).

                                            4
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20         PageID.238     Page 5 of 11




      The Court recognizes that an inordinate delay in adjudicating state court

claims may be a circumstance which would excuse the exhaustion of state court

remedies, especially when the state is responsible for the delay. See Workman v.

Tate, 957 F. 2d 1339, 1344 (6th Cir. 1992). Additionally, a habeas petitioner who

makes “frequent but unavailing requests to have his appeal processed” in the state

courts should not be “not required to take further futile steps in state court in order

to be heard in federal court,” even if the state court subsequently decides his

appeal. See Turner v. Bagley, 401 F. 3d 718, 726 (6th Cir. 2005).

      Petitioner has failed to show that there has been an inordinate delay in the

processing of his state court post-sentencing motions.

      In Workman, supra, the Sixth Circuit held that a habeas petitioner’s failure

to exhaust his state postconviction remedies would be excused where the

petitioner’s motion for post-conviction relief “languished” in the state courts for

more than three years without the state court making a decision. Id., 957 F. 2d at

1344. Similarly, in Turner, supra, the Sixth Circuit ruled that a habeas petitioner

was excused from the exhaustion requirement no later than when petitioner’s direct

appeal was dismissed for failure to prosecute, given that such failure could only

have been attributed to petitioner’s appointed attorneys and state, where the state

court of appeals failed to insure timely representation, continually postponed

petitioner’s appeal, allowed four different attorneys to withdraw from the case

                                           5
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20          PageID.239    Page 6 of 11




without filing briefs, and allowed petitioner’s appeal to remain on the docket for

nearly eleven years without meaningful attention. Turner, 401 F. 3d at 725-26.

      By contrast, petitioner has failed to show that his case has languished for

several years without any meaningful attention in the state courts. Petitioner’s

current counsel fails to mention in the habeas petition that after petitioner filed his

initial motion for re-sentencing in December of 2015, he subsequently filed two

separate motions in March and May of 2017 to obtain trial counsel’s file and to

interview trial counsel in order to prepare for an evidentiary hearing on petitioner’s

ineffective assistance of counsel claim. The judge on June 1, 2017 issued an order

granting petitioner’ motion, directed trial counsel to produce his file and to appear

for an interview with appellate counsel. The order also directed trial counsel to

bring his file to an evidentiary hearing, although no date was set. There is no

indication that petitioner’s appellate counsel followed through with interviewing

trial counsel or asked for a date for the evidentiary hearing. There is certainly no

allegation by petitioner that he has made “frequent, but unavailing requests” to

have an evidentiary hearing set on his original motion to withdraw his plea and/or

to proceed to re-sentencing.

      Additionally, petitioner could seek an order of superintending control from

the Michigan Court of Appeals pursuant to M.C.R. 3.302 (D)(1) and M.C.R. 7.203

(C)(1) to order the Oakland County Circuit Court to adjudicate his motion. If the

                                           6
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20        PageID.240    Page 7 of 11




Michigan Court of Appeals failed to issue an order of superintending control,

petitioner could seek an order of superintending control from the Michigan

Supreme Court pursuant to M.C.R. 7.306. Because petitioner has not sought relief

from the Michigan appellate courts to compel the trial court to entertain his

pending motion, he is not excused from exhausting his claims in the state courts.

See Porter v. Sanders, No. 2:12-CV-11287, 2012 WL 1353703, at *2 (E.D. Mich.

Apr. 16, 2012)(Hood, J.); Scott v. Woods, No. 2:15-CV-13095, 2016 WL 1554934,

at *3 (E.D. Mich. Apr. 18, 2016)(Borman, J.); Washington v. Warden, Ross

Correctional Institute, No. 02-70096, 2003 WL 1867914, * 3 (E.D. Mich. Mar. 21,

2003)(Tarnow, J.); See also Wells v. Marshall, 885 F. Supp. 314, 318 (D. Mass.

1995)(state prisoner was not exempt from exhaustion requirement for filing a

petition for writ of habeas corpus, though his motion for new trial had been

pending in the state trial court since July, 1991, where he did not seek intervention

from the highest state court to remedy the delay). Petitioner’s failure to adequately

pursue his claims in state court “disqualifies his case from consideration under the

narrow exception[to the exhaustion requirement]”. See Dillon v. Hutchinson, 82 F.

App’x. 459, 462 (6th Cir. 2003).

      As to Petitioner’s Motion for Release on Bond, to receive bond pending a

decision on the merits of a habeas corpus petition, a petitioner must show a

substantial claim of law based on the facts and exceptional circumstances

                                          7
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20         PageID.241    Page 8 of 11




justifying special treatment in the interest of justice. Lee v. Jabe, 989 F.2d 869, 871

(6th Cir. 1993)(quoting Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990)); See also

Nash v. Eberlin, 437 F. 3d 519, 526, n. 10 (6th Cir. 2006). There will be few

occasions where a habeas petitioner meets this standard. Dotson, 900 F. 2d at 79.

Federal courts may grant bail when granting the writ. See Sizemore v. District

Court, 735 F. 2d 204, 208 (6th Cir. 1984).

      Petitioner has not shown a substantial claim of law based on facts, in light of

the dismissal of this habeas petition without prejudice. Although the COVID-19

pandemic is exceptional and grave, Petitioner has not shown exceptional

circumstance justifying special treatment in the interest of justice. Petitioner has

shown he has various medical conditions, but he has not established he is gravely

ill nor has he made any showing that the facility he is currently housed is not

properly responding to the virus. In considering an application for compassionate

release, the Court of Appeals for the Third Circuit noted "… the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release." United States v. Raia,

20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020). Petitioner’s Motion for

Release on Bond pending habeas review is denied.




                                          8
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20          PageID.242    Page 9 of 11




                                   III. Conclusion

      The Court will dismiss the petition for writ of habeas corpus without

prejudice. The Court will also deny a certificate of appealability. In order to

obtain a certificate of appealability, a prisoner must make a substantial showing of

the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this

denial, the applicant is required to show that reasonable jurists could debate

whether, or agree that, the petition should have been resolved in a different

manner, or that the issues presented were adequate to deserve encouragement to

proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claims, a certificate of appealability should

issue, and an appeal of the district court’s order may be taken, if the petitioner

shows that jurists of reason would find it debatable whether the petitioner states a

valid claim of the denial of a constitutional right, and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling. Id.

When a plain procedural bar is present and the district court is correct to invoke it

to dispose of the case, a reasonable jurist could not conclude either that the district

court erred in dismissing the petition or that the petition should be allowed to

proceed further. In such a circumstance, no appeal would be warranted. Id. “The

district court must issue or deny a certificate of appealability when it enters a final

                                           9
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20           PageID.243    Page 10 of 11




 order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28

 U.S.C. foll. § 2254.

       The Court declines to issue a certificate of appealability, because “jurists of

 reason” would not find it debatable whether this Court was correct in its procedural

 ruling that petitioner had failed to exhaust an available state court remedy with

 respect to these claims. See Colbert v. Tambi, 513 F. Supp. 2d 927, 939 (S.D. Ohio

 2007).

       Although this Court will deny a certificate of appealability to petitioner, the

 standard for granting an application for leave to proceed in forma pauperis (IFP) is

 a lower standard than the standard for certificates of appealability. See Foster v.

 Ludwick, 208 F. Supp. 2d 750, 764 (E.D. Mich. 2002)(citing United States v.

 Youngblood, 116 F. 3d 1113, 1115 (5th Cir. 1997)). Whereas a certificate of

 appealability may only be granted if petitioner makes a substantial showing of the

 denial of a constitutional right, a court may grant IFP status if it finds that an

 appeal is being taken in good faith. Id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed.

 R.App.24 (a). “Good faith” requires a showing that the issues raised are not

 frivolous; it does not require a showing of probable success on the merits. Foster,

 208 F. Supp. 2d at 765. Although jurists of reason would not debate this Court’s

 resolution of petitioner’s claims, the issues are not frivolous; therefore, an appeal




                                            10
Case 2:19-cv-12423-DPH-EAS ECF No. 16 filed 09/30/20        PageID.244   Page 11 of 11




 could be taken in good faith and petitioner may proceed in forma pauperis on

 appeal. Id.

                                    IV. ORDER

       Based upon the foregoing, IT IS ORDERED that:

       (1) The Motion to Dismiss (ECF No. 5) is GRANTED. The petition for a
           writ of habeas corpus is DISMISSED WITHOUT PREJUDICE.

       (2) The Motions for Summary Judgment (ECF Nos. 8 and 9) are MOOT in
           light of the dismissal without prejudice.

       (3) The Motion for Release on Bond (ECF No. 10) is DENIED.

       (4) The Motion for Resolution of Motions for Bond and/or Summary
           Judgment (ECF No. 11) is MOOT in light of this Order.

       (5) A certificate of appealability is DENIED.

    (6) Petitioner will be granted leave to appeal in forma pauperis.

    (7) Respondent will serve a copy of this Order to the appropriate presiding
 judge over the state matter and file a proof of service indicating such.



                                           s/Denise Page Hood
    Dated: September 30, 2020              Chief Judge, United States District




                                          11
